Citation Nr: 0031928	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination by the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that the veteran had not submitted new 
and material evidence to reopen the claims of entitlement to 
service connection for hearing loss and hypertension.


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, claims of 
entitlement to service connection for hearing loss disability 
and hypertension were denied.

2.  The evidence received since October 1995 is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
hearing loss. 

3.  The evidence received since October 1995 is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for hypertension.


CONCLUSIONS OF LAW

1.  The decision of the RO in October 1995 denying the claims 
of entitlement to service connection for hearing loss 
disability and hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

2.  New and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

3.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an unappealed October 1995 rating decision, the RO denied 
entitlement to service connection for hearing loss and 
hypertension.  

The veteran's service medical records reflect that on 
entrance his hearing was 20/20 bilaterally and that his blood 
pressure was 150/86.  From late April 1943 to early May 1943, 
he was hospitalized for acute catarrhal pharyngitis and for 
observation for possible meningitis, which was not found.  A 
physical examination on April 28, 1943, revealed that his 
blood pressure was 104/60 and that his ears were normal.  The 
next day, his blood pressure was 100/70.  A September 1944 
physical examination report shows that his blood pressure was 
apparently taken and that no abnormalities were noted.  In 
January 1946, he received inpatient treatment for four days 
at a hospital in Fort Bragg for acute, moderate, catarrhal 
nasopharyngitis.  The separation examination report reveals 
that his hearing was 15/15 (whispered voice) bilaterally and 
that his blood pressure was 152/80.

The veteran's Enlisted Record and Report of Discharge form 
reflects that his military occupational specialty was light 
machine gunner and that he received a parachutist's badge.  
That form also shows that he served in the European African 
Middle Eastern Theater of Operations, arriving there in 
February 1945 and departing in August 1945.  He participated 
in the Central Europe campaign.  

In his initial claim for service connection, which was field 
in 1946, the veteran mentioned only a back injury.  When he 
filed another claim in 1954 he again mentioned only a back 
injury.  A June 1954 statement from R. Fishback, M.D., is in 
regard to the veteran's back as is a July 1954 statement from 
the veteran's mother. 

VA treatment records of January 1995 reflect that the veteran 
was hospitalized for chest pain.  His blood pressure 
fluctuated during the hospitalization, but returned to 
approximately 140/80 on discharge.  The discharge diagnoses 
included hypertension.  It was noted that hypertension had 
been treated since 1988.

The veteran's claim for service connection for hypertension, 
hearing loss and other disabilities was filed in January 
1995.  At that time he reported that he had failed a bus 
driver test two months after service because of his hearing.  
Also, he noted that he had been treated for a back condition 
and meningitis during service. 

At an August 1995 VA heart diseases examination, the veteran 
reported that he had a history of hypertension for many 
years.  He said that his blood pressure had always been high 
and that high blood pressure was even found on sports 
physicals when he was a youth.  The examiner noted that the 
veteran's service medical records showed only normal blood 
pressures.  Reportedly, he had been on treatment with 
medication since 1988 and his blood pressure was currently 
well controlled with medication.  Currently, his pressure was 
132/88 and 118/70, and the impression was hypertension, 
currently well controlled with pharmacological therapy.

In September 1995, the veteran was afforded an audiological 
evaluation at which time he reported a history of noise 
exposure in the military with no hearing protection worn.  
Audiometry revealed the following puretone thresholds in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
80
LEFT
25
40
80
90
110

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and 64 percent in the left ear.  The 
diagnoses were (1) flat, moderate-to-severe, sensorineural 
hearing loss in the right ear with poor word discrimination 
ability; and (2) sloping, mild-to-profound, sensorineural 
hearing loss in the left ear with fair word discrimination 
ability.

The evidence that has been received since the October 1995 
rating decision is reported below.  

In a September 1998 statement, which was his application to 
reopen the claims of service connection for hearing loss and 
hypertension, the veteran reported that he had been exposed 
to many explosions during World War II and did not have a 
hearing test during his discharge physical, and that he had 
failed a hearing test for a bus company.  He also said that 
he had been in combat and was hospitalized at a hospital at 
Fort Bragg for hypertension and nerves.  He intimated that an 
Army doctor who treated him at a hospital at Fort Bragg made 
a diagnosis of hypertension. 

In his September 1998 statement, L.A. reported having served 
with the veteran and that the veteran's hearing was not good 
when they got out of service.  He also reported that the 
veteran was hospitalized while they were at Fort Bragg at the 
time of the victory parade in New York and that they did not 
receive a hearing test at discharge.  

In a March 1999 statement, the veteran said that he had been 
in combat and made landings in Normandy, France, and fought 
in Central Europe.  He reiterated that he was hospitalized 
for hypertension.

K.H. said in a March 1999 statement that he had known the 
veteran since 1935, and that after the veteran returned from 
service, it was quite apparent that he had lost much of his 
hearing.

Of record is an April 1999 statement from C.O., who reported 
having been with the veteran during rehabilitation leave in 
September 1945 and that the veteran was pretty much near deaf 
during that time.

In his notice of disagreement, received in April 1999, the 
veteran said that he never received a discharge exam for 
hearing loss or anything else.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).  
If a veteran had 90 days or more of service during wartime, 
and sensorineural hearing loss or cardiovascular disease 
including essential hypertension, is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A 15/15 
whispered voice test is indicative of normal hearing.  Smith 
v. Derwinski, 2 Vet. App. 137, 138, 140 (1994).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  The Court 
has held that 38 C.F.R. § 3.385 does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for a hearing loss 
disability that first met the regulation's requirements after 
service.  Hensley, 5 Vet. App. at 159.

Under 38 U.S.C.A. § 1154 (West 1991), ce 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that an injury or disease was 
incurred in 
or aggravated by active service.  This presumption is 
rebuttable by clear and convincing evidence to the contrary.  
Id. at 393; Kessel v. West, 13 Vet. App. 9 (1999).  The 
veteran still must present medical evidence that relates a 
current disability to the in-service injury or disease.  
Kessel, 13 Vet. App. at 17.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (1995).  Once a denial of a claim of 
service connection has become final, it cannot subsequently 
be reopened unless new and material evidence has been 
presented.  38 U.S.C.A. § 5108 (West 1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, the 
newly presented evidence does not need to be probative of all 
of the elements that are required to award a claim, but 
instead needs to be probative only as to each element that 
was a specified basis for the last disallowance.  Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical causation cannot be a 
basis to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Analysis

Hearing Loss Disability

The evidence on file at the time of the unappealed rating 
decision showed that, despite the claims for service 
connection filed in the 1940s and 1950s, there was no mention 
of hearing loss until the 1990s, almost 50 years after 
service.  The veteran's service medical records do not show 
hearing loss or complaints of hearing problems and the only 
medical evidence of hearing loss is the report of a VA 
audiological evaluation in 1995.  This evidence was 
considered in the October 1995 rating decision.  

The evidence received since that time does not include any 
medical evidence or opinion as to the etiology of the 
veteran's hearing loss.  However, it does include statements 
from C.O., L.A. and K.H., all of whom stated that the veteran 
had hearing problems at or about the time of his separation 
from service.  While none of those individuals is competent 
to state that the veteran's purported hearing difficulty 
constituted hearing loss under either Hensley or 38 C.F.R. 
§ 3.385, their statements are, in the Board's opinion, 
sufficient for reopening the claim.  It must be remembered 
that under Justus the credibility of evidence submitted to 
reopen a claim must be presumed, although some of the 
statements are written in what appears to be the same 
handwriting.  

Accordingly, the claim of entitlement to service connection 
for hearing loss disability is reopened.

Hypertension

The veteran did not mention hypertension in his claims filed 
in 1946 or 1954 and in his claim filed in 1995 he included 
high blood pressure but did not report that he had received 
any in-service treatment for that disorder.  In fact, he only 
reported having been treated in service for a back disorder 
and meningitis.  The medical evidence on file at the time of 
the October 1995 rating decision included the veteran's 
service medical records which show his hospitalization at 
Fort Bragg but do not show that he was found to have 
hypertension then or at any other time.   Nor was 
hypertension mentioned in the 1954 statement by Dr. Fishback.  
In fact, the initial medical evidence of record of 
hypertension is in a report of VA hospitalization in January 
1995, when the veteran was noted to have hypertension, 
treated since 1988.  Additionally, the 1995 VA examination 
report does not reflect an opinion linking hypertension to 
the veteran's service.  Rather, the examination report notes 
that, despite the veteran's account of having had high blood 
pressure even as a youth, his service medical records showed 
normal blood pressure.  

Since the 1995 rating decision, the veteran has submitted no 
additional competent (medical) evidence regarding 
hypertension.  Although the lay statements submitted on his 
behalf must be presumed to be credible under Justus, they do 
not mention hypertension and are not relevant to the claim.  
To reopen this claim, the veteran needs to submit or identify 
competent evidence that he had hypertension during active 
service, that his hypertension was compensably manifested 
within one year after active service, or that his 
hypertension is otherwise related to active service.  See 
Evans, 9 Vet. App. at 284.  While the veteran has alleged 
that he was in the Ft. Bragg Army Hospital for hypertension 
and nerves, a report from Fort Bragg shows that he was 
hospitalized for nasopharyngitis; hypertension was not 
diagnosed during that hospitalization.  The veteran's 
statement itself is not competent evidence of hypertension 
during service.  See Moray, 5 Vet. App. at 214; Espiritu, 
2 Vet. App. at 494-95.  To the extent that the veteran is 
claiming that his hypertension was the result of stress from 
combat, a disease such as hypertension can be diagnosed only 
based on the measurement of one's blood pressure.  Thus, this 
is not the type of disability that can be established by lay 
evidence.  In any event, even with consideration of 
38 U.S.C.A. § 1154, he would have to present competent 
medical evidence that his current hypertension is related 
service.  Kessel, 13 Vet. App. at 17.  In this case, he has 
not presented such evidence.

Therefore, this additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim, and the claim of entitlement to service 
connection for hypertension is not reopened.

In Graves v. Brown, 8 Vet. App. 522 (1996), extended the 38 
U.S.C.A. § 5103(a) (West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  Such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The facts and circumstances of this case are such 
that no further action is warranted.  Although there has been 
a significant change in the law during the pendency of this 
appeal, in that on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such does not affect the 
decision in the veteran's hypertension claim.  

The veteran's contention that he never received any service 
discharge examination is noted; however, a copy of the 
completed examination report is in the claims file.   


ORDER

New and material evidence to reopen the claim for service 
connection for hearing loss disability having been received, 
the application to reopen the claim is granted.  

New and material evidence to reopen the claim for service 
connection for hypertension has not been received and the 
application to reopen the claim is denied.

REMAND

Inasmuch as the Board has found that the lay statements 
submitted on the veteran's behalf attesting to his claimed 
hearing problems at or about the time of his separation from 
service are adequate to reopen the claim, the claim must now 
be considered de novo.  As noted above, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines VA 
obligations with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, while previously the next step would have been to 
determine whether the claim for hearing loss is well 
grounded, it is now necessary to consider it on the merits.  
In doing that, the evidence must be weighed and its 
credibility assessed.  

It is noted that although in March 1999 the veteran reported 
having made landings at Normandy, this would have been many 
months after the invasion of Normandy, which occurred in mid-
1994, since the veteran's overseas service was from February 
to August 1945.  

Accordingly, the claim is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all medical care providers that have 
evaluated or treated him for hearing loss 
or to whom he reported having hearing 
loss since his separation from service 
and he should provide additional 
information regarding his application for 
a job as a Greyhound bus driver soon 
after service (such as, in what city he 
applied, where his hearing was tested, 
etc.).  The RO should then request try to 
obtain the veteran's records, including 
any in regard to his application for 
employment with Greyhound.  The RO should 
inform the veteran of any records it is 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

2.  The veteran should be asked to provide 
a chronology of his employment from 
separation from service until the present.  
He also should be asked who actually wrote 
the statements signed by C.O. and L.A. 
since they appear to have been written by 
the same person.  Also, inasmuch as the 
veteran has reported having been awarded 
the Combat Infantryman's Badge but such is 
not noted on his WD AGO Form 53-55, he 
should be provided the opportunity to 
submit any documentation of that award.  

3.  The RO should obtain from the 
Portland VA Medical Center, a copy of all 
of the veteran's medical records 
referring to any hearing/ear problems or 
that reflect any hearing tests from 1988 
to the present.  

4.  After the above development has been 
completed to the extent possible, veteran 
should be afforded another ear 
examination with audiological evaluation.  
The claims folder and a separate copy of 
this complete remand must be made 
available to and reviewed by the 
examiner, who should note such in the 
examination report.  The examiner is 
asked to answer the following questions:  
(1) Is the veteran's hearing loss totally 
consistent with noise induced hearing 
loss or is it of a type that could be due 
to other factors such as aging; (2) 
Without resorting to speculation, can it 
be said that it is at least as likely as 
not that the veteran's hearing loss is 
due to noise exposure in service, even 
though hearing loss was not noted in 
service and the veteran did not claim 
hearing loss in his VA claims filed prior 
to the 1990s?  The evidence relied upon 
in formulating the opinion and the 
rationale for the opinion should be 
explained.   

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  Any necessary 
corrective action should be taken.  The 
RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  Also, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  
The RO should then adjudicate the claim 
of service connection for hearing loss.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 11 -


